Toal, Justice:
Petitioner (“Masters”) was convicted of driving under influence (“DUI”). The Court of Appeals upheld that conviction in State v. Larry Wayne Masters, Op. No. 90-UP-133 (Ct. App. filed August 14, 1991) (unpublished). We granted certiorari to review the decision of the Court of Appeals. We reverse.
FACTS
On April 11,1990, Masters was arrested for DUI in the City of Greenwood. The arresting office transported Masters to the Greenwood Law Enforcement Center for a breathalyzer test. Masters was videotaped, but when the operator attempted to calibrate the breathalyzer machine, the machine malfunctioned. The officer then transported Masters to the Town of Ninety Six for a second attempt at a breathalyzer test. That machine also malfunctioned. Masters was then transported back to the Greenwood Law Enforcement Center (“Center”). At the Center, Masters requested a blood test. The office agreed to transport Masters to the hospital for the blood test. En route to the hospital, the officer received a call on the police radio and he was directed to return Masters to the Center. The record does not reveal the reason the officer was ordered to return Masters to the Center.
At trial, Masters moved to dismiss the charges because the officer failed to completes the trip to the hospital for Masters to obtain a blood test. Masters was convicted of DUI and the Court of Appeals affirmed.
*435LAW/ANALYSIS
On appeal, Masters claims that his motion to dismiss should have been granted by the trial court because the arresting officer failed to follow through on obtaining a blood test. Under these unique facts, we agree.
In State v. Lewis, 266 S.C. 45, 48 221 S.E. (2d) 524, 526 (1976), this Court recognized the defendant’s implied right under S.C. Code Ann. § 56-5-2950 (1976) (formerly § 46-344) of a reasonable opportunity to obtain a blood test. “What is reasonable will, of course, depend on the circumstance of each case.” Lewis at 48, 221 S.E. (2d) 526.
We specifically held in Lewis that the officer does not have an affirmative duty to assist the defendant when the defendant refuses to take the breathalyzer. The officer’s duty is only to provide the defendant with a “reasonable opportunity to obtain a blood test.” See Id. This “reasonable opportunity” does not include the affirmative duty to procure a blood test for a defendant who has not first been given a breathalyzer. See Id.; see also, Debra T. Landis, Annotation, Driving While Intoxicated: Duty of Law Enforcement Officer to Offer Suspect Chemical Sobriety Test Under Implied Consent Law, 95 A.L.R. (3rd) 710 (1979) (affirmative duty of law enforcement officers rejected by courts considering issue). However, under unique facts such as these, where the officer transports the defendant to two different locations in aborted efforts to administer the breathalyzer test and where the officer affirmatively undertakes to procure a blood test for the defendant, then the officer terminates that affirmative undertaking without any explanation or excuse, the officer has effectively denied the defendant the reasonable opportunity to obtain a blood test. Thus, the trial court should have dismissed the charges against the defendant.
We reverse.
Harwell, C.J., and Chandler, and Finney, JJ., concur.
Moore, J., dissenting in separate opinion.